Citation Nr: 0321554	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  94-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
1999, for a grant of service connection for a major 
depressive disorder. 

2.  Entitlement to an initial rating in excess of 50 percent 
for the major depressive disorder, for the period prior to 
February 5, 2001. 

3.  Entitlement to an initial rating in excess of 70 percent 
for the major depressive disorder, for the period beginning 
February 5, 2001. 

4.  Entitlement to an increased evaluation for residuals of 
right knee injury, status post total knee replacement, 
currently evaluated as 30 percent disabling. 

5.  Entitlement to an initial compensable rating for internal 
derangement of the left knee, from June 14, 1991 through 
August 7, 1999. 

6.  Entitlement to an initial rating in excess of 30 percent 
for internal derangement of the left knee, beginning November 
1, 1999. 

7.  Entitlement to an increased (compensable) rating for a 
left wrist disorder from November 29, 1990 through November 
12, 2002. 

8.  Entitlement to a rating in excess of 10 percent for a 
left wrist disorder, beginning November 13, 2002. 

9.  Entitlement to an increased (compensable) rating for a 
right hip disorder from November 29, 1990 to November 12, 
2002. 

10.  Entitlement to a rating in excess of 10 percent for a 
right hip disorder, beginning November 13, 2002. 

11.  Entitlement to an initial (compensable) evaluation for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  He has been represented throughout his appeal 
by the New Jersey Department of Military and Veterans' 
Affairs.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO).  By a rating action of July 1989, the 
RO confirmed and continued a 30 percent disability evaluation 
for the veteran's service-connected right knee disorder.  The 
veteran perfected a timely appeal to that decision.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in January 1991.  A transcript of 
that hearing is of record.  The veteran appeared and offered 
testimony at another personal hearing before a hearing 
officer at the RO in September 1992.  A transcript of that 
hearing is also of record.  

By a rating action of June 1998, the RO granted service 
connection for a left wrist disorder, a left knee disorder, 
and a bilateral hip disorder, all claimed as secondary to his 
service-connected right knee disorder, and each evaluated as 
noncompensably disabling.  That rating action also confirmed 
and continued the 30 percent rating for his right knee 
disorder.  A notice of disagreement with the noncompensable 
ratings assigned was received in March 1999.  By a rating 
action of January 2000, the RO granted service connection for 
major depressive disorder, and a 50 percent disability rating 
was assigned, effective March 4, 1999.  That rating action 
also assigned a temporary total 100 percent rating for the 
right knee from August 18, 1999 to November 1, 1999; 
thereafter, a 30 percent rating was assigned, effective 
November 1, 1999.  That rating action confirmed and continued 
the ratings assigned for the right knee disorder, left wrist 
disorder, and the bilateral hip disorder.  Another notice of 
disagreement, regarding the effective date assigned for 
service connection for major depressive disorder as well as 
the ratings assigned for the service-connected disabilities, 
was received in February 2000.  A statement of the case was 
issued in March 2000, and a substantive appeal was received 
in May 2000.  

A rating action in March 2002 increased the evaluation for 
major depressive disorder from 50 percent to 70 percent, 
effective February 5, 2001.  Thereafter, a supplemental 
statement of the case, issued in April 2003, reflects that 
the RO increased the evaluations for a left wrist disorder 
and a right hip disorder, each from 0 percent to 10 percent, 
effective November 13, 2002.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of increased rating for the 
veteran's major depressive disorder, right knee disorder, 
left knee disorder, left wrist, right hip disorder, and left 
hip disorder remain in appellate status.  

In this decision, the Board has recharacterized the issues on 
appeal that seek higher disability evaluations in order to 
comply with the Court decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.  

2.  On March 4, 1999, the RO received a statement in support 
of claim, in which the veteran claimed service connection for 
depression due to physical disabilities.  The form was signed 
by the veteran and dated March 1, 1999.  

3.  By a rating decision of January 2000, the RO granted 
service connection for major depressive disorder and assigned 
a 50 percent disability rating, effective from March 4, 1999.  

4.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a psychiatric disorder due to physical 
disabilities prior to March 4, 1999.  

5.  During the entire pendency of this appeal, the veteran's 
major depressive disorder has been manifested by symptoms of 
irritability, social isolation, poor impulse control, 
constant depression, paranoid persecutory ideation, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
which result in severe limitation of social and occupational 
functioning.  

6.  The veteran's major depressive disorder is not manifested 
by symptoms such as grossly inappropriate behavior, a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, disorientation, or memory loss 
such as for his own name, etc., resulting in total 
occupational and social impairment.  

7.  The service-connected residuals of right knee injury, 
status post total knee arthroplasty, are manifested by 
painful motion, full extension, limitation of flexion to 66 
degrees, tenderness, mild effusion, and mild weakness in the 
knee; there is no finding of ankylosis, joint deformity, 
lateral instability, or subluxation, and does not demonstrate 
that pain and weakness in the knee is severe.  

8.  During the period from June 14, 1991 to February 28, 
1994, the veteran's service-connected internal derangement of 
the left knee was manifested by complaints of pain and 
swelling, with essentially full range of motion and no 
instability; there were no objective findings of impairment.  

9.  From March 1, 1994 to August 7, 1999, the service-
connected internal derangement of the left knee was 
manifested by complaints of pain, locking, swelling, and 
difficulty standing and walking for extended periods; 
objective clinical findings revealed mild instability and 
mild crepitus, a mildly antalgic gait, with flexion to 120-
125 degrees and extension to 0 degrees, and findings of 
degenerative arthritis.  

10.  Beginning November 1, 1999, the veteran's internal 
derangement of the left knee has been manifested by 
subjective complaints of pain and weakness, with objective 
clinical evidence of minimal to slight limitation of motion, 
and marked interference with employment; this is comparable 
to severe recurrent subluxation or lateral instability.  The 
record does not reflect any current findings of instability.  

11.  The objective medical evidence of record, during the 
period from November 29, 1990 through November 12, 2002, 
demonstrates that the veteran's left wrist disorder was not 
productive of any appreciable functional limitation on 
clinical examination; however, with consideration of pain and 
pain on use, dorsiflexion of the wrist more nearly 
approximates less than 15 degrees; there is no competent 
evidence of ankylosis of the left wrist. 

12.  Beginning November 13, 2002, the veteran's left wrist 
disorder is not shown to be ankylosed, and his arthritis of 
the left wrist is objectively shown to be productive of 
moderate limitation of motion due to pain.  Dorsiflexion is 
not objectively shown to be less than 15 degrees, and palmar 
flexion is not limited in line with the forearm.  

13.  From November 29, 1990 to November 12, 2002, the 
veteran's right hip disorder was not productive of any 
limitation of motion or additional functional loss due to 
pain or other pathology.  

14.  Beginning November 13, 2002, the veteran's right hip 
disorder has been manifested by symptoms that do not more 
nearly approximate flexion limited to 30 degrees, abduction 
lost beyond 10 degrees, or malunion of the femur.  

15.  Service-connected tendonitis of the right hip was most 
recently manifested by a full range of motion; no tenderness 
or swelling; entirely normal x-ray findings; and clinical 
finding of no hip pathology.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to March 4, 1999, for the grant of service connection 
for major depressive disorder, have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2002).  

2.  The criteria for a 70 percent evaluation for major 
depressive disorder, for the period from March 4, 1999 to 
February 4, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9434 (2002).  

3.  The criteria for an evaluation in excess of 70 percent 
for major depressive disorder, for the period beginning on 
February 5, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9434 (2002).  

4.  The criteria for a rating in excess of 30 percent for 
residuals of injury right knee with total knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5055 (2002).  

5.  The criteria for a compensable rating for internal 
derangement of the left knee, for the period from June 14, 
1991 through February 28, 1994, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).  

6.  The criteria for a 10 percent disability rating, but no 
more, for internal derangement of the left knee, for the 
period from March 1, 1994 to August 7, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002).  

7.  The criteria for an evaluation in excess of 30 percent 
for internal derangement of the left knee, beginning November 
1, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2002).  

8.  The schedular criteria for the assignment of an initial 
10 percent rating, but no more, for a left wrist disorder, 
from November 29, 1990 to November 12, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (2002).  

9.  The criteria for an evaluation in excess of 10 percent 
for a left wrist disorder, beginning November 13, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5215 (2002).  

10.  The criteria for a compensable rating for a right hip 
disorder, from November 29, 1990 to November 12, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5253 (2002).  

11.  The criteria for an evaluation in excess of 10 percent 
for a right hip disorder, beginning November 13, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5253 (2002).  

12.  The criteria for an initial compensable rating for a 
left hip disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5252, 5253 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a  well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  For example, 
the discussions in the July 1989 rating decision, the June 
1990 statement of the case, the October 1990 rating decision, 
the November 1990 supplemental statement of the case, the 
January 1991 hearing transcript, the April 1991 hearing 
officer's decision, the April 1991 supplemental statement of 
the case, the December 1991 rating decision, the May 1992 
supplemental statement of the case, the May 1993 hearing 
officer's decision, the June 1993 supplemental statement of 
the case, the August 1994 rating decision, the February 1996 
rating decision, the June 1996 supplemental statement of the 
case, the June 1998 rating decision, the July 1998 
supplemental statement of the case, the January 2000 rating 
decision, the March 2000 supplemental statement of the case, 
the March 2000 statement of the case, the April 2000 rating 
decision, the June 2001 rating decision, the March 2002 
rating decision, the April 2002 supplemental statement of the 
case, and the April 2003 supplemental statement of the case, 
informed the veteran of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  Specifically, the RO informed him 
that it would obtain any VA or other Federal records that he 
identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing increased ratings for major 
depressive disorder, a right knee disorder, a left knee 
disorder, a left wrist disorder, a right hip disorder, a left 
hip disorder, and his entitlement to an earlier effective 
date for the grant of service connection for major depressive 
disorder have remained unchanged-despite the change in the 
law with respect to the preliminary duties to notify and 
assist.  The Board finds, then, that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual background.

The service medical records indicate that the veteran was 
seen on several occasions for complaints of pain, swelling, 
and giving way of his right knee beginning in December 1968; 
in May 1969, the veteran underwent elective meniscectomy of 
the right knee.  The final discharged diagnosis was torn 
meniscus, right knee.  in September 1970 for complaints of 
pain in both knees; he indicated that he injured his knees 
while playing football yesterday.  He had abrasions on both 
knees.  Based upon these clinical findings, a rating action 
in December 1978 granted service connection for residuals of 
meniscus, right knee; a noncompensable evaluation was 
assigned, effective June 8, 1977.  

Medical evidence of record dated in the 1980's, including VA 
as well as private treatment reports, reflect that the 
veteran received clinical evaluation and treatment for 
recurring pain in the right knee.  During a VA examination in 
November 1983, the veteran complained of constant pain in the 
right leg; it was noted that he walked with a slight limp.  
X-ray study revealed arthritic changes in the medial and 
lateral compartments of the joint space of the knee.  The 
pertinent diagnosis was status post right knee meniscectomy.  
A treatment report dated in April 1985 indicates that the 
veteran complained of increased knee pain; it was noted that 
he had 2 braces on the knee, with physical therapy, and was 
off work.  In July 1985, the veteran reported problems with 
pain and locking in his right knee; he indicated that his 
right leg gave way while at work causing him to injury 
himself.  Examination of the right knee revealed arthritic 
deformities on the medial aspect of the knee.  The pertinent 
diagnoses were residuals of right knee injury, and status 
post medial meniscectomy with degenerative arthritis.  During 
a clinical visit in June 1986, the veteran complained of pain 
in both knees.  When seen in August 1987, the veteran 
complained of swelling and severe pain in the right knee, 
with difficulty placing his heel on the ground.  The 
pertinent diagnosis was internal derangement of the right 
knee joint.  

The veteran was admitted to a VA hospital in November 1987, 
at which time it was indicated that he had had progressive 
diffuse knee pain that increased with activity and decreased 
with rest.  The knee was associated with buckling, walking, 
and intermittent effusions.  The admission diagnosis was 
right knee pain and instability.  He underwent a right knee 
arthroscopy, partial synovectomy, loose body removal and 
lateral meniscectomy.  On the occasion of a VA examination in 
June 1988, the veteran complained of increased severity of 
his knee disability with locking, swelling and severe pain.  
Following an evaluation, the pertinent diagnosis was 
degenerative arthritis of the right knee with chronic 
synovitis and flexion contracture.  On the occasion of a 
subsequent VA examination in June 1989, the veteran 
complained of pain and swelling in the right knee.  It was 
noted that he walked with alternate gait and he wore an 
elastic knee support with side bins.  He walked on his toes 
and heels, with some difficulty.  He was unable to accomplish 
a deep knee bend.  He lacked 15 degrees of full extension, 
and flexion was 80 degrees.  There was crepitation throughout 
the range of motion and on movement f the patellar.  There 
was no joint line pain, instability or effusion.  Synovium 
was thickened and boggy.  McMurray was positive.  X-ray study 
revealed degenerative joint disease.  The impression was 
post-operative residuals of right knee meniscectomy, and 
degenerative joint disease.  Subsequent VA treatment reports, 
dated from June 1989 through December 1989, reflect ongoing 
treatment for symptoms associated with degenerative arthritis 
in the right knee, including pain and swelling.  

Received in August 1990 was a statement from the veteran, 
wherein he claimed service connection for a left wrist 
disorder.  The veteran stated that he fell because his right 
knee gave way, which caused him to suffer a fracture of the 
left wrist.  Submitted in support of his claim was a 
memorandum, dated July 30, 1990, wherein a VA doctor reported 
that the veteran sustained a fracture of the left wrist, and 
he would be out of work for 4 weeks.  

At his personal hearing in January 1991, the veteran 
contended that the knee disorder had grown so bad that he had 
pending surgery; he stated that the stress of favoring the 
right knee had aggravated the left knee.  He noted hat he was 
using a cane to help keep pressure off the right knee.  The 
veteran reported constant pain in the right knee.  He noted 
that although doctors had changed his medication, nothing 
helped the right knee pain.  The veteran testified that he 
wore a brace all the time; he described it as an elastic 
brace with 2 hinges on each side.  The veteran indicated that 
the knee often became so swollen that he is unable to keep 
the brace on.  The veteran indicated that both knees tended 
to lock up.  He noted that the started having problems with 
his left knee in the early 1980's.  The veteran also reported 
problems with his left hand; he indicated that the doctors 
want to fuse the bones in his hand.  

Medical evidence of record, dated from July 1990 to June 
1992, including VA as well as private treatment reports, show 
that the veteran received clinical evaluation and treatment 
for his right knee disorder and residuals of an injury to the 
left wrist.  A treatment report in July 1990 noted that the 
veteran fell on his left wrist after his right knee gave out.  
The assessment was nondisplaced left radius fracture.  
Another treatment note in July 1990 reflects a diagnosis of 
hairline fracture of the left radial head.  In a medical 
statement dated in February 1991, Dr. Philip Newman indicated 
that the veteran sustained a severe wrist injury to the left 
hand in addition to a severe chronic knee problem.  A 
progress note dated in June 1991 reported a history of 
degenerate joint disease in both knees as well as effusion to 
both knees.  The impression was degenerative joint disease, 
bilateral knees.  In a medical statement, dated in November 
1991, a VA doctor indicated that the veteran had a history of 
degenerative arthritis of both knees, right worse than left.  
He was reportedly scheduled for a left high tibial osteotomy 
and a right total knee replacement.  

On VA examination in February 1992, it was noted that the 
veteran ambulated with right sided limp with aid of a cane in 
his right hand.  It was indicated that the veteran was 
scheduled to undergo further surgery in the left knee in 
March 1992, therefore it was suggested that he should not be 
evaluated until after his procedure.  In a medical statement 
dated in June 1992, a VA doctor reported that the veteran was 
found to have arthritis of both knees, and an old unreduced 
injury to the left wrist.  The doctor concluded that the 
veteran would be unable to perform manual labor.  Subsequent 
VA examination in June 1992 reflects limitation of motion in 
both knees and in the left wrist with pain on movement of the 
joints.  

At his personal hearing in September 1992, the veteran 
reported continuing problems with his right knee, including 
pain, locking and giving way of the right knee.  The veteran 
also reported constant swelling in both knees.  The veteran 
indicated that he had been attending therapy twice a week.  
The veteran also noted that he was wearing a knee brace.  He 
noted that the pain in his knees prevent him from sleeping at 
night.  He also noted that he was unable to walk any distance 
without pain.  The veteran testified that he also had 
problems with his left knee, and he currently wore a brace on 
that knee.  The veteran related that he had continuous pain 
in both legs, all the way down from his feet to his hips; he 
indicated that he had been diagnosed with arthritis of the 
hips.  The veteran also testified that he injured his left 
wrist when his right knee gave way, causing him to lose his 
footing and fall backwards; he was diagnosed with a hairline 
fracture of the left wrist.  The veteran explained that he 
was left handed, and he currently had difficulty picking up 
objects with his left hand.  Received in December 1992 were 
additional VA medical records, dated from April 1990 to 
October 1992, most of which were previously reported and 
discussed above.  

The veteran was afforded a VA examination in March 1993, the 
veteran reported chronic pain in the right knee with 
intermittent swelling; he stated that the pain was there all 
the time, and was responsible for him losing his job.  It was 
noted that the veteran's left knee started to bother him a 
number of years ago.  He stated that the left leg locked and 
occasionally gave out.  He also reported swelling in the left 
knee.  The veteran also reported loss of mobility of the left 
wrist with some pain with certain movements.  On the 
examination of the right knee, there was obvious bony 
deformity of the right knee with bony hypertrophy involving 
the tibial plateau both medially and laterally, with the 
medial aspect being greater than the lateral aspect.  There 
was no effusion present at this time.  No ligamentous 
instability was demonstrated at that time.  There was no 
significant pain on palpation of the joint line either 
medially or laterally.  The right knee was unable to extend 
beyond about 20 degrees and on flexion, he can only go to 
about 95 degrees.  On the left side, he was able to extent to 
zero degrees and was able to flex to approximately 125 
degrees, although he was slow in performing this procedure.  
There was no effusion and no joint line tenderness in the 
left knee; he had no ligamentous instability.  On palpation 
of the quadriceps and patellar tendon, no pain was noted 
bilaterally.  The impression was status post remote injury 
with meniscectomy having been performed during two operative 
procedures, now there was significant degenerative arthritis 
present on clinical examination as well as on x-ray; the left 
knee failed to reveal significant functional abnormality.  

On examination of the left wrist, the veteran complained of 
pain along the area of the carpal bones.  He was able to go 
to approximately 30 degrees on the left, where he can go to 
60 degrees on the right.  With palmar flexion, he was able to 
go to approximately 60 degrees, bilaterally.  Medial rotation 
was to 25 degrees, and lateral rotation was limited to about 
5 degrees.  There was some pain on palpation of the dorsal 
aspect of the wrist, slightly medical to the scaphoid.  

Medical evidence of record, dated from February 1994 through 
September 1997, reflect that the veteran continued to receive 
clinical attention and treatment for his knees, left wrist, 
and hips.  Report of a March 1994 VA examination reported 
tenderness in the left wrist with decreased range of motion.  
The examination also reported findings of mild to moderate 
degenerative joint disease in the left knee with a possible 
partial tear of his lateral-collateral ligaments; and severe 
degenerative joint disease in the right knee.  In May 1994, 
the veteran underwent a right total knee arthroplasty; the 
discharge diagnosis was severe degenerative disc disease 
(DDD), right knee.  A treatment report dated in January 1995 
reflects a diagnosis of post-traumatic osteoarthritic 
changes, wrist joint.  On examination in July 1995, the 
veteran was wearing bilateral wrist braces.  He had a 14 cm 
midline scar over the right knee as well as a 4 cm medial 
scar from the original surgery.  There was no effusion 
present.  The prosthesis appeared to be stable and intact.  
Range of motion was at 0 degrees at full extension and could 
go to 90 degrees with full flexion.  There appeared to be a 
stable prosthesis in place with no significant abnormalities 
detected and no instability.  Report of x-ray studies, 
performed in June 1996, reported normal hip joints; complete 
replacement of the right knee joint with no evidence of 
loosening or infection; multiple bone fragments; and 
degenerative joint disease in the left knee.  In June 1996, 
the veteran was diagnosed with minor degenerative joint 
disease (DJD) in the left knee.  During a clinical visit in 
September 1996, the veteran complained of pain in the left 
hip, thigh and knee due to a fall; no pertinent diagnosis was 
noted.  

The veteran was afforded a VA examination in May 1997, at 
which time he complained of discomfort in his right hip that 
has been present for the past several years.  He ambulated 
with a slightly stiff gait on the right lower extremity, 
consistent with a total knee replacement on the right.  There 
was normal muscular development of the right hip.  Internal 
and external rotation of the right hip was 30 and 45 degrees, 
respectively.  Flexion of the hip was approximately 125 
degrees.  Strength of the right hip was within normal limits.  
There was no tenderness to palpation of the right greater 
trochanterica process.  The examiner noted that it appeared 
as though the veteran had a partial tear of the extensor 
tendons to the fourth and fifth digits.  He was able to 
extend his fingers to -10 degrees of neutral and strength was 
lacking extension of those fourth and fifth fingers.  He also 
was lacking range of motion about the wrist.  He was able to 
extend only to 20 degrees, and passively he could be extended 
to 30 degrees.  He had flexion to 80 degrees.  Radial 
deviation was to 20, ulnar deviation was to 45 degrees.  His 
left wrist was otherwise normal to external inspection.  The 
pertinent diagnoses were: mechanical hip pain, secondary to 
altered gait pattern due to right knee condition.  

In an addendum to the above examination, dated in July 1997, 
it was noted that the veteran reported ongoing left knee 
pain, which has worsened since his total knee replacement on 
July 4, 1994.  He indicated that he had swelling of the left 
knee, and was told that he had degenerative changes of the 
knee as a result of favoring that side due to his right knee 
injury.  He was taking Motrin and wore a nylon-hinged knee 
brace to help support the knee and relieve pain.  On 
examination, he was reported to have a mildly antalgic gait 
pattern on the left lower extremity.  There was no effusion.  
He had a full range for extension, zero degrees flexion, and 
135 degrees of ligamentous stability.  There was no crepitus.  
Manual muscle testing was 5/5.  X-ray study of the left knee 
revealed osteoarthritis, medial and lateral tibiofemoral 
joint spaces, most prominently medially.  The diagnosis was 
left knee pain due to DJD, which was attributed in part to 
overcompensating due to the right knee disorder.  Following a 
VA examination in August 1997, the examiner concluded that 
the veteran suffered from disorders of the hips, wrists, and 
left knee.  He also reported that the left knee pain due to 
DJD, which was attributed in part to overcompensating due to 
the right knee disorder.  The examiner further concluded that 
injuries to the wrists were etiologically related to the 
right knee disorder.  

Received in August 1998 were medical records from Social 
Security Administration, dated from April 1990 to December 
1996.  These records essentially show that the veteran 
received clinical evaluation and treatment for his orthopedic 
disabilities, including his knees, hips and wrists.  In 
addition, the veteran underwent a psychiatric examination in 
November 1996 in conjunction with his claim for social 
security disability.  At that time, it was noted that the 
veteran had had psychiatric consultations through the VA, but 
he never had any psychiatric treatment.  The veteran reported 
problems with anxiety and depression.  Following a mental 
status examination, the impression was depressive disorder, 
NOS, with anxiety.  A global assessment of function score of 
51 was assigned, which represented moderately severe 
impairment and social, occupational and personal functioning 
due to depression with anxiety.  

Received in March 1999 were private treatment reports dated 
from August 1998 to January 1999, reflecting ongoing 
treatment for his right knee disorder.  These records 
indicate that the veteran was seen for evaluation of his 
knees in September 1998.  Following a physical examination of 
the joints, which included x-ray studies, the impression was 
right total knee replacement, severe degenerative joint 
disease of the left knee with a history of instability, use 
of a brace, and severe degenerative joint disease of both 
wrists with the use of a brace.  The examiner explained that 
the veteran would continue to wear the brace for his left 
knee, and he would continue to wear the cock-up splints of 
his wrists.  Dr. Taitsman also noted that the veteran may 
need further treatment for his wrists, particularly wrist 
fusions.  

Also received in March 1999 was a statement in support of 
claim, wherein the veteran indicated that he was chronically 
depressed because of the physical pain caused by his 
orthopedic disabilities.  In conjunction with his claim, the 
veteran was afforded a VA psychiatric examination in April 
1999, at which time he stated that he was persistently 
depressed, irritable, socially isolated, and alienated from 
his family.  He stated that his loss of earning ability had 
led to periods of homelessness.  He had no recreational 
activity.  He also reported suffering from anxiety that his 
condition would progress and cause him to become an invalid.  
He was alert and fully oriented.  He ambulated with 
significant difficulty using a cane.  He was noted to be 
tense and apprehensive; his palms were moist.  Affect was 
subdued.  Mood was depressed.  At times, he struggled to 
contain tears when he reflected on his alienation from his 
family.  Paranoid persecutory ideation was expressed.  He 
described ideas of reference, sensations that he was being 
watched or followed.  Memory and concentration were intact.  
No cognitive deficits were identified.  He denied any 
suicidal or homicidal ideation.  Intellect was average, and 
insight was poor.  Judgment was compromised under stress.  He 
was stress intolerant.  It was also noted that he becomes 
agitated and aggressive when provoked.  The pertinent 
diagnosis was major depressive disorder with psychotic 
features.  He was assigned a Global Assessment of Function 
(GAF) score of 50.  The examiner noted that the veteran was 
socially isolated, persistently depressed, irritable, stress 
intolerant, displayed poor impulse control.  There was 
impaired thinking, paranoid persecutory ideation, and ideas 
of reference.  The examiner opined that the veteran's 
orthopedic problems, including chronic pain and limitation of 
activity, were a major contributor to his depression.  

The veteran was also afforded a VA joints examination in 
April 1999, at which time he complained of pain on motion of 
the right knee with radiation of pain into the hips and lower 
back.  He reported difficulty sitting, walking of more than 
two blocks He stated that the limb felt weak, was in constant 
pain, lacked endurance, and fatigued easily.  With respect to 
the right hip, he complained of constant pain and stiffness, 
with nocturnal spasms.  He also reported problems with 
fatigue and lack of endurance.  Similar problems were 
reported in the left hip.  The veteran complained of pain and 
giving way of the left knee, which had a double upright 
brace.  He reported using a cane as well as crutches on 
occasion.  The veteran reported intermittent pain and 
swelling in the left wrist.  He also noted that the left 
wrist lacked endurance, and fatigued easily.  He was told 
that a wrist fusion was required.  He indicted that he was a 
full time truck driver, but he had difficulty climbing up to 
his cab and difficulty ambulating to low objects.  

On examination, it was noted that the veteran's gait was slow 
but study; but he did not have a limp.  The soles of both 
shoes showed a normal wear pattern.  Examination of the right 
knee revealed a 7-inch patellar splitting incision 
anteriorly, and a 2-1/2 inch medial joint line incision.  
Neither incision was swollen, reddened, or locally tender.  
There was increased heat or swelling in the joint.  Medial, 
lateral, and collateral ligaments were intact.  Examination 
of the left knee revealed 1 inch of atrophy of the quadriceps 
8 inches above the tibial tubercle when compared to the right 
postoperative site.  Range of motion was 0 degrees to 120 
degrees.  There was a positive patellofemoral grinding test.  
Negative drawer sign and medial and collateral ligaments were 
intact.  There was no increased heat or effusion over the 
joints.  Examination of the hips revealed flexion of 0 to 120 
degrees, extension of 0 to 20 degrees, and abduction was nil.  
Internal rotation was nil and accompanied by pain on both 
sides.  External rotation was 0 to 40 degrees.  There was no 
pain to palpation.  Examination of the left wrist revealed 
pain at the carpus.  Pronation and supination at the wrist 
was normal.  45 degrees of palmar flexion was possible 
compared to 90 degrees on the right side.  Dorsiflexion of 90 
degrees was noted on both side.  The pertinent diagnosis was 
degenerative arthritis of the left wrist, left knee, both 
hips, and total knee joint replacement of the right knee.  

In a medical statement dated in May 1999, a VA doctor 
certified that the veteran suffered from generalized 
rheumatoid arthritis, especially involving his knee and hip 
joints.  He stated that, as a result of the arthritis, the 
veteran was unable to perform his present job as a truck 
driver.  The record reflects that the veteran underwent a 
left knee arthroscopy with debridement of the medial meniscus 
in August 1999.  The pos operative diagnosis was left knee 
internal derangement with degenerative tear of the medial 
meniscus.  In a medical statement dated later that month, a 
VA doctor indicated that due to the nature of the veteran's 
surgery, it was recommended that the veteran refrain from 
performing certain activities.  In yet another medical 
statement, dated in February 2000, a VA examiner once again 
certified that the veteran suffered from rheumatoid 
arthritis, which affected all of his joints, including knees, 
hips, ankles, shoulders, wrists, hands and feet.  

Received in March 2000 were VA progress notes dated from 
February 1999 to March 2000.  Most of these records were 
previously discussed above.  In addition, a progress note 
dated in September 1999 reported that the veteran had 
degenerative joint disease of multiple joints; it was noted 
that recent arthroscopic surgery of the left knee provided 
only partial improvement.  Examination revealed mild 
synovitis of the wrists.  The diagnosis was degenerative 
joint disease, possible inflammatory arthritis.  Examination 
in March 2000 revealed an old surgical scar from the right 
total knee replacement.  No evidence of acute arthritis was 
present.  No peripheral edema was noted.  During another 
clinical visit in March 2000, the veteran reported that the 
pain in his back and right hip rated 8 on a scale of 1 to 10.  

Medical evidence of record, dated from April 2000 through 
March 2001, show that the veteran continued to receive 
clinical attention and treatment for his claimed 
disabilities, as well as other unrelated disabilities.  A 
progress note dated in July 2000 reported that the veteran 
was instructed in the use of a cane secondary to unsteady 
gait; at that time, the veteran demonstrated the ability to 
ambulate independently with a cane on a flat surface and on 
stairs.  He was issued a straight cane for home use.  During 
a subsequent clinical visit in December 2000, the veteran 
complained of pain in all his joints, including his knees, 
wrist, back, and feet.  He rated the pain as 7 on a scale of 
1 to 10; he reported poor response with present treatment.  

The veteran was afforded a VA joints examination in February 
2001, at which time it was noted that he had surgery on the 
left knee in August 2000.  He reported problems with pain and 
stiffness in the right, with difficulty walking.  He 
indicated that he was using a cane.  The veteran also 
complained of swelling, clicking, and catching sensation in 
the right knee.  He stated that the left knee had swelling 
and popping.  The veteran reported that he was only able to 
walk 2 blocks before stopping to rest; he also noted that he 
was unable to participate in recreational activities.  The 
veteran also complained of pain in his right hip for the past 
several years that radiate across his back; he noted that he 
had difficulty sleeping at night.  The veteran reported 
problems with his left wrist, including pain that he 
described as a burning sensation; he also reported occasional 
swelling in the wrist.  He indicated that he had difficulty 
holding a cup in his left hand.  The veteran reported that he 
was in a vocational rehabilitation program and was given a 
job driving a truck; however, he had stop driving due to his 
knee condition.  

Examination of the left wrist revealed tenderness over the 
dorsal aspect of the wrist with palpation.  Knee and ankle 
jerks were 2+, bilaterally.  The veteran had decreased grip 
strength on the left.  He had slight decreased plantar 
flexion of both wrists.  Left wrist ulnar deviation to 
neutral.  There was a slight decrease in radial deviation of 
the left wrist.  On examination of the lower extremities, EHL 
was 5/5 bilaterally.  DP pulses were intact.  Evertors and 
inverters, dorsiflexors and plantar flexors were 5/5.  Right 
knee was lacking approximately 10 degrees of extension, and 
flexion was to 90 degrees.  There was a vertical scar midline 
of the right knee.  There was no redness.  There was positive 
swelling.  There was no gross instability of the right knee.  
There was medial joint line tenderness, patellofemoral pain, 
and lateral joint line tenderness.  There was swelling on the 
left knee.  There were scattered scars secondary to 
arthroscopic procedure.  There was medial joint line 
tenderness.  Range of motion was -5 to 90 degrees of flexion.  
There was some instability with varus stress at 30 degrees.  
There was positive crepitus to both knees.  Left hip flexion 
was approximately 100 degrees, external rotation was limited 
due to left knee pain, abduction was 60 degrees, and 
adduction was 10 degrees.  External rotation in the right hip 
was limited due to knee pain, flexion was to 100 degrees, 
abduction to 60 degrees, adduction approximately 10 degrees.  
The veteran's gait was reportedly slow and antalgic with 
limp.  

X-ray studies revealed findings of: bilateral SLAC wrist 
deformity; osteoarthritis of the left knee, involving mainly 
the medial compartment with resultant genu varus deformity; 
total right knee arthroplasty without evidence of prosthetic 
loosening; no degenerative changes demonstrated in the hips, 
but questionable erosion of the right femoral head/neck 
junction.  The pertinent diagnoses were history of right knee 
trauma in service; status post right total replacement with 
residual pain; status post left knee surgery with residual 
pain, instability and limited range of motion; status post 
bilateral wrist injury with unclear correlation to service-
connected disability; and degenerative v. traumatic 
radiologic findings bilateral wrist.  

A psychiatric examination was also conducted in February 
2001, at which time it was noted that he had had suicidal 
behaviors in which he went into a river half way with the 
will to drown himself.  He also admitted to getting into 
street fights, and he had a history of vague hallucinations 
of voices talking to him.  The veteran was depressed, with 
poor sleep, poor energy level, and feelings of helplessness, 
hopelessness, and worthlessness.  He had thoughts of death.  
His concentration was poor.  It was noted that the veteran 
last worked in April 2000; since then, he has worked 
sporadically because his knees prevented him from performing 
certain types of activities.  He had some friends, but he was 
not involved in any community activities.  On mental status 
examination, he was dressed casually.  He was somewhat 
guarded and suspicious.  His mood was depressed.  Affect was 
blunted.  His speech was normal.  There were no perceptual 
difficulties.  Thought processes and thought content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  Memory was one out of 
three.  He was unable to do serial seven's.  His insight and 
judgment were fair.  Impulse control was fair.  The veteran 
denied any recent stressful life events.  

The examiner noted that the veteran led a highly isolated 
life.  He spent all of his time in his apartment.  He has 
very little contact with anybody.  He sees his ex-wife and 
children occasionally.  The pertinent diagnosis was major 
depression.  The GAF score was 45.  He reportedly has very 
few friends.  The examiner explained that the veteran was 
currently unable to work because of his knee problems.  

Received in August 2001 were VA progress notes dated from 
April 1985 to June 1986, the findings of which were 
previously reported and discussed above.  

On the occasion of another VA joints examination in November 
2002, the veteran complained of pain in both knees, right 
more than the left.  It was again reported that the veteran 
fell and fractured both wrists, and he was treated with 
immobilization and cast.  It was also reported that he had 
bilateral hip pain but no fracture of the hip.  He reported 
flare-ups with stair climbing or long walking.  He noted 
additional limitation of motion and functional impairment 
during flare-ups.  It was noted that the veteran sometimes 
used a cane but no crutches.  There was no dislocation.  It 
was further noted that the veteran had not worked since 2000.  
He was a driver.  However, he was unable to lift anything 
heavier than 10-15 pounds; he was unable to sit for a long 
time, and he could not hold the steering wheel for a long 
time due to pain the wrists and hands.  The veteran was 
reported to be left hand dominant.  On examination, there was 
pain in the knees at the end of flexion, bilaterally.  There 
was wrist pain at the end of all movements.  There was pain 
in the lower back at the end stage of all hip movements.  
There was objective evidence on the anterior aspect of the 
right knee and also on the left knee.  He had no functional 
limitation on standing and walking.  

Right hip flexion was 115 degrees, extension was 10 degrees, 
adduction was 18 degrees, abduction was 30 degrees, external 
rotation was 40 degrees, and internal rotation was 20 
degrees.  Left hip flexion was 110 degrees, extension was 8 
degrees, adduction was 16 degrees, abduction was 24 degrees, 
external rotation was 46 degrees, and internal rotation was 
30 degrees.  Right knee flexion was 66 degrees and extension 
was 0 degrees.  Left knee flexion was 120 degrees and 
extension was 0 degrees.  Lachman test was negative.  
McMurray test was negative.  There was no laxity.  Right 
wrist extension was 52 degrees, flexion was 56 degrees, 
radial deviation was 14 degrees, and ulnar deviation was 18 
degrees.  Left wrist extension was 70 degrees, palmar flexion 
was 50 degrees, radial deviation was 20 degrees and ulnar 
deviation was 20 degrees.  The pertinent diagnoses were: 
injury to the right knee, with meniscal tear, status post 
meniscectomy; status post total knee replacement, right knee; 
left knee injury (NSC); status post arthroscopy surgery, left 
knee; wrist injury due to fall, NSC; residual arthritis of 
the wrist; hip pain on the right side with erosion between 
the neck and head; normal left hip.  


III.  Legal analysis-EED.

Except as otherwise provided by law, the effective date of an 
award based upon an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2002).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2002).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2002).  The 
Veterans Claims Assistance Act of 2000 recently emphasized 
that a "claimant" is "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary." Public Law No. 106-475, 114 
Stat. 2096, 2096.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2002).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2002).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of March 4, 1999, is the 
earliest effective date assignable for service connection for 
major depressive disorder, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in November 1970.  Although he filed 
a claim for other disorders in June 1991, he first initiated 
a claim for depression in March 1999.  Accordingly, the 
applicable regulation dictates that the effective date is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  As the 
veteran did not file his claim within a year after separation 
from service, the effective date for service connection for 
major depressive disorder cannot be earlier than the date of 
receipt of the claim.  VA is bound to follow the controlling 
statute and regulation, which provide no basis for the award 
of an effective date earlier than March 4, 1999.  

The Board acknowledges the veteran's contentions that he 
began suffering from depression as a result of his physical 
disabilities long before March 1999.  And, the report of a 
psychiatric evaluation in November 1996 indicates that the 
veteran had been receiving psychiatric consultations through 
the VA; a diagnosis of depressive disorder was rendered at 
that time.  However, although 38 C.F.R. § 3.157 provides that 
records of treatment may constitute an informal claim for 
benefits in some cases, this rule applies to claims for an 
increased rating and claims to reopen a prior decision, but 
does not apply to original claims for service connection.  
Since the veteran did not file a claim for service connection 
for major depressive disorder, either a formal or informal 
claim, prior to March 4, 1999, the current effective date is 
the appropriate date for the grant of benefits at issue.  The 
Board has no authority to grant relief of the sort the 
veteran seeks.  In this case, the law is clear and offers no 
basis for an effective date earlier than that already in 
place.  Hence, the effective date of the grant of service 
connection for major depressive disorder cannot be earlier 
than March 4, 1999, the date of receipt of his claim.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  


IV.  Legal analysis-Increased ratings.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Major depressive disorder.

In a January 2000 rating decision, the RO granted service 
connection for major depressive disorder (as secondary to the 
veteran's service-connected bilateral knee, bilateral hip and 
wrist disabilities).   The RO has evaluated the veteran's 
major depressive disorder at the 50 percent rate from March 
4, 1999 to February 4, 2001, and at the 70 percent rate 
beginning on February 5, 2001, under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2002).  

Under Diagnostic Code 9434, a 50 percent disability 
evaluation encompasses a major depressive disorder manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for a 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for a 
psychiatric disorder which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).  

In this case, the Board finds that there is no solid basis 
for not assigning a 70 percent evaluation for the entire 
pendency of this appeal.  Upon review of the medical 
evidence, it appears that the veteran was having significant 
problems from the initial period of this appeal.  
Significantly, on the occasion of his VA examination in April 
1999, the veteran complained of persistent depression, 
irritability, social isolation, and alienation from his 
family.  The evidence indicates that the veteran had serious 
difficulties maintaining relationships with his family and 
peers, and handling stressful situations.  In this regard, 
the Board notes that on VA examination in April 1999, the 
veteran's GAF was estimated at 50, indicative of moderate 
difficulty in social and occupational functioning.  

Additionally, at the time of his April 1999 VA examination, 
the examiner noted that the veteran was socially isolated, 
persistently depressed, irritable, stress intolerant, and he 
displayed poor impulse.  Moreover, he manifested impaired 
thinking, paranoid persecutory ideations, and ideas of 
reference.  Accordingly, a review of the medical evidence 
supports a finding that beginning March 4, 1999, the 
veteran's major depressive disorder was manifested by 
occupational and social impairment with deficiencies in work, 
family relations, judgment, and mood due to depression, 
impaired impulse control, difficulty in adapting to stressful 
circumstances and the inability to establish and maintain 
effective relationships.  Consequently, the Board finds that 
the severity of the veteran's disability more nearly 
approximates a 70 percent evaluation.  

The Board has also reviewed the evidence to determine if an 
evaluation in excess of 70 percent may be assigned under the 
rating criteria.  After a review of the evidence of record, 
the Board concludes that the veteran's major depressive 
disorder was not productive of total occupational and social 
impairment at any time during the appeal period.  The 
evidence of record, reported above, does not show gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for 
the names of close relatives, one's own occupation (there is 
no indication that the veteran is employed), or one's own 
name.  The February 2001 VA examination report has primarily 
shown that he was alert and oriented, with organized and/or 
cogent thought processes.  He has not displayed grossly 
inappropriate behavior.  He has experienced suicidal 
ideation, but that was not shown to be persistent.  In 
addition, there is no evidence that the veteran poses a 
danger to others.  Moreover, there is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Therefore, the Board concludes that the 
veteran's depressive disorder does not meet the criteria for 
a 100 percent schedular rating at any time during the appeal.  

Although the February 2001 examination report noted that the 
veteran had problems with concentration, anger, irritability, 
and feelings of hopelessness and despair, the evidence fails 
to demonstrate, as noted above, that he suffers from gross 
impairment in thought processes, delusions, or 
hallucinations.  In the opinion of the Board, being irritable 
and depressed, as well as experiencing suicidal ideation, are 
problems more akin to the characteristics of the 70 percent 
rating provided under DC 9434.  Indeed, the criteria for the 
70 percent rating specifically refer to suicidal ideation, 
near-continuous panic or depression, and impaired impulse 
control.  Id.  Being able to manage daily living activities, 
maintaining a marriage and family, further supports the 
conclusion that the veteran does not warrant a 100 percent 
rating assignment under the Rating Schedule.  Therefore, the 
Board concludes that the veteran's symptoms more closely 
approximate the criteria for a 70 percent rating.  

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which a higher evaluation could be warranted for the 
veteran's service-connected depressive disorder.  See 
Fenderson, supra.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but notes that at no time has the veteran 
specifically contended that an extra-schedular rating might 
be appropriate.  There has been no showing that the service-
connected depressive disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board's independent review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra- schedular consideration.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

B.  Residuals of right knee injury, S/P total knee 
replacement.

Service connection was granted for residuals, meniscectomy of 
the right knee by a December 1978 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
5257.  A December 1983 rating decision reclassified the 
veteran's right knee disorder as residuals of meniscectomy of 
the right knee, with arthritic changes, and assigned a 10 
percent rating, effective April 18, 1983.  Thereafter, a 
rating action in December 1986 increased the rating for the 
right knee disorder from 10 percent to 20 percent, effective 
May 10, 1985.  In November 1987, the veteran underwent 
lateral meniscectomy and removal of loose bodies from the 
right knee.  Thereafter, by a rating action of July 1988, the 
RO assigned a temporary 100 percent rating from November 17, 
1987 to December 31, 1987, and a 30 percent rating from 
January 1, 1988.  In May 1994, the veteran underwent a total 
right knee replacement.  Subsequently, an August 1994 rating 
decision reclassified the veteran's right knee disorder as 
total knee replacement, and assigned a temporary 100 percent 
rating from May 5, 1994 through June 30, 1995, and a 30 
percent rating was restored from July 1, 1995.  

Prosthetic replacement of a knee joint is assigned a 100 
percent rating for one year following implantation of the 
prosthesis.  Thereafter, with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is assigned.  With intermediate degrees 
of residual weakness, pain, or limitation of motion, the knee 
is rated by analogy to diagnostic codes 5256, 5261, or 5262, 
with a minimum rating of 30 percent assigned.  38 C.F.R. 
§ 4.71a, Diagnostic code 5055.  

If ankylosis of a knee is extremely unfavorable, a 60 percent 
rating is assigned when flexion is at an angle of 45 degrees 
or more, a 50 percent rating is assigned when flexion is 
between 20 and 45 degrees, and a 40 percent rating is 
assigned when flexion is between 10 and 20 degrees.  If 
ankylosis of a knee is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, a 
30 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

In rating limitation of motion in a knee, the maximum rating 
assigned for limitation of flexion is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  As for extension, a 50 
percent rating is assigned when limitation is to 45 degrees, 
a 40 percent rating is assigned when limitation is to 30 
degrees, and a 30 percent rating is assigned when limitation 
is to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The veteran contends that his right knee disability is more 
severe than currently evaluated and that an increased rating 
is appropriate.  On the occasion of the most recent VA 
examination in November 2002, it was noted that the veteran 
underwent elective meniscectomy in May 1969; thereafter, he 
continued to experience problems with constant pain, 
swelling, and limitation of motion of the right knee.  In May 
1994, he underwent a total right knee replacement.  The 
veteran noted only temporary relief, but then the constant 
pain returned.  Examination revealed pain at the end of 
flexion.  There was mild effusion.  And, although the veteran 
reported giving way of the right knee, there was no 
instability.  There was only mild weakness noted.  There was 
tenderness on the anterior aspect of the right knee.  Range 
of motion was from 0 to 66 degrees.  X-ray study revealed a 
right total knee arthroplasty in good position.  The 
examiner's assessment was injury to the right knee, with 
meniscal tear in 1969; status post meniscectomy on the right 
knee; and status post total right knee replacement in 1994.  

While there is evidence of right knee pain, the evidence does 
not indicate that the level of pain rises to that of "severe" 
as contemplated by the criteria for an increased rating of 60 
percent under Diagnostic Code 5055.  Rather than applying a 
mechanical formula as to what constitutes "severe", the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

A review of the totality of the evidence does not indicate 
that an increased rating is appropriate.  While the veteran 
complains of right knee pain, he displays range of motion 
from 0 to 66 degrees after his knee replacement and revision.  
There is no instability, laxity, or severe weakness 
demonstrated.  Based on the evidence above, the Board finds 
that the criteria for an increased rating under Diagnostic 
Code 5055 are not met.  

The Board also notes that the veteran's residual disability 
may be evaluated under Diagnostic Codes 5256, 5261, or 5262, 
and if they support a rating in excess of the minimal 30 
percent rating such may be assigned.  However, as noted 
above, these ratings require ankylosis, limitation of 
extension to 30 degrees or nonunion with loose motion, none 
of which are shown by the medical evidence of record.  Thus, 
there is no basis for a rating in excess of 30 percent under 
any of these codes.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the veteran complains of occasional swelling and pain 
in his right knee, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 30 percent evaluation already assigned 
for the right total knee arthroplasty.  At the November 2002 
VA examination, the examiner specifically indicated that the 
veteran had no functional limitation on standing and walking.  
There was only mild tenderness without effusion noted around 
the knee, and functional loss due to pain was considered to 
be moderate.  Hence, the Board does not find that a higher 
disability rating is warranted for the veteran's residuals of 
a right total knee arthroplasty on the basis of functional 
disability.  With respect to this issue, for the foregoing 
reasons and bases, the evidence is against the claim for an 
increased rating for right knee disability and, thus, there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  

C.  Internal derangement, left knee.

1.  Entitlement to an initial compensable evaluation from 
June 14, 1991 to February 28, 1994.

Service connection was granted for a left knee disorder, by a 
June 1998 rating decision, and a noncompensable evaluation 
was assigned under Diagnostic Code 5257, effective June 14, 
1991.  In applying the law to the existing facts, the Board 
finds the evidence of record does not demonstrate the 
requisite objective manifestations for a compensable 
disability evaluation under Diagnostic Code 5257.  The 
veteran maintains that he has always had pain, swelling and 
locking in the left knee, which interfered with activities.  

However, upon review of the evidence of record during the 
period in question, the left knee was essentially normal.  On 
VA examination in March 1993, there was no effusion or joint 
line tenderness.  He had no ligamentous instability in the 
left knee.  Active range of motion disclosed no evidence of 
any grinding or popping sounds.  Active range of motion was 
zero degrees to 125 degrees which is reflective of 
essentially a full range of motion.  See 38 C.F.R. § 4.71a, 
Plate II.  There was no evidence of instability or 
subluxation.  Moreover, x-ray study of the left knee failed 
to reveal any abnormality in the joint.  As noted above, no 
significant abnormalities of the left knee was found on 
examination.

Although the veteran has subjective complaints of pain and 
swelling in the left knee, the objective findings do not 
reflect any impairment due to the pain.  As discussed above, 
examination of the right knee in March 1993 was essentially 
normal.  The veteran has complaints of locking of the right 
knee; however, there are no objective findings of locking.  
Consequently, while the veteran complained of swelling, pain 
and locking in the left knee, any functional limitation shown 
did not create a disability picture more nearly approximating 
the criteria for a compensable evaluation.  No instability or 
subluxation was reported.  In light of the foregoing, the 
Board finds that the evidence preponderates against a 
compensable evaluation for the left knee disability during 
the period from June 14, 1991 to February 28, 1994.  

2.  The period from March 1, 1994 through August 17, 1999.

As noted above, at the time of the March 1993 VA examination, 
there was no apparent symptomatology associated with the left 
knee to warrant a compensable rating.  However, a March 1994 
VA examination reported findings of mild to moderate DJD in 
the left knee with a possible tear of his lateral-collateral 
ligaments.  Subsequently, in June 1996, the veteran was 
diagnosed with DJD in the left knee.  On examination in July 
1997, the veteran reported constant pain and swelling in the 
left knee.  He was noted to have an antalgic gait pattern.  
The pertinent diagnosis was left knee pain due to DJD, which 
was attributed in part to overcompensating due to a right 
knee disorder.  Based on this evidence, the Board finds that 
for the period from March 1, 1994 to August 17, 1999, the 
veteran's left knee disorder warrants a 10 percent rating 
under diagnostic code 5257, other impairment of the knee.  
Under this code, which applies to recurrent subluxation or 
lateral instability, slight symptomatology warrants a 10 
percent rating, moderate symptomatology warrants a 20 percent 
rating, and severe symptomatology warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A higher 
rating is not warranted because there is no evidence to show 
an increase in left knee instability in the years leading up 
to the left knee arthroscopy and debridement on August 18, 
1999.  

The evidence covering the period from March 1, 1994 to August 
17, 1999, does not support a finding that pain and swelling, 
which are factors that are to be considered under DeLuca, 
were severe or frequent enough to warrant an increase on this 
basis.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Also, there is no indication that there were manifestations 
of the other factors such as more or less movement, painful 
motion, incoordination, deformity, atrophy, or excess 
fatigability.  

3.  Increased rating for the period beginning November 1, 
1999.

The record reflects that the veteran underwent arthroscopy 
and debridement of the left knee on August 18, 1999; a 
temporary 100 percent rating was assigned from August 18, 
1999 through October 31, 1999.  In a rating action of June 
2001, the evaluation for the left knee was increased from 10 
percent to 30 percent under Diagnostic Code 5257, effective 
November 1, 1999.  Under Diagnostic Code (DC) 5257, a maximum 
evaluation of 30 percent is awarded in cases of severe 
recurrent subluxation or lateral instability of a knee. In 
this case, where the diagnostic code (DC 5257) is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996).

The Board has therefore considered other diagnostic criteria 
in evaluating the veteran's claim.  Upon review of the most 
recent VA examinations in February 2001 and November 2002, 
the Board notes that the veteran's left knee disorder is 
productive of flexion limited to not less than 110 degrees 
and extension limited to not more than 10 degrees, 
accompanied by "major functional impact" resulting from pain, 
fatigue, weakness, and lack of endurance.  These factors 
closely correlate to the criteria for a 30 percent evaluation 
under Diagnostic Code 5257 and provided a basis for the RO's 
increase; however, there is no evidence of ankylosis of the 
knee in flexion between 10 and 20 degrees (the criteria for a 
40 percent evaluation under Diagnostic Code 5256) or 
extension limited to 30 degrees (the criteria for a 40 
percent evaluation under Diagnostic Code 5261).  

Moreover, while the record clearly indicates that the veteran 
has degenerative joint disease in the left knee, there is no 
objective evidence of instability and, therefore, no basis 
for separate evaluations for arthritis and instability.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  

In short, the Board has considered all potentially applicable 
criteria but finds no schedular basis for an evaluation in 
excess of 30 percent for the veteran's left knee disorder. As 
such, the preponderance of the evidence is against his claim 
for that benefit, and the claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

The Board acknowledges that the record indicates that the 
veteran is unemployable as a result of his bilateral knee 
disorders; however, the Board is satisfied that the noted 
limitations are fully contemplated in the assigned 30 percent 
evaluation, which was increased during the pendency of this 
appeal.  Therefore, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which pertain in cases of "exceptional" 
circumstances warranting an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

D.  Left wrist disorder.

Service connection for a left wrist disorder was granted by a 
June 1998 rating decision, and a noncompensable evaluation 
was assigned from November 1990, under Diagnostic Code 5215.  
Subsequently, a rating action in April 2003 assigned a 10 
percent rating for the left wrist disorder, effective from 
November 13, 2002.  

In this regard, the Board notes that Diagnostic Code 5215 
addresses limitation of motion of the wrist. Under those 
criteria, the ratings to be assigned are the same regardless 
of whether the major or minor hand is involved, and in any 
case, do not exceed 10 percent. Under Diagnostic Code 5215, a 
10 percent evaluation is warranted where palmar flexion is 
limited in line with the forearm. In addition, a 10 percent 
evaluation is contemplated where dorsiflexion is limited to 
less than 15 degrees. Notes to Diagnostic Code 5215 address 
situations in which individual digits are affected by 
ankylosis or the limitation of motion. Id. Here, however, 
such symptoms are addressed in connection with the veteran's 
right long metacarpal boss, and the notes to Diagnostic Code 
5215 are not relevant to the service- connected arthritis of 
the right wrist.  

Favorable ankylosis of the minor wrist in 20 degrees to 30 
degrees dorsiflexion is evaluated as 20 percent disabling.  
Diagnostic Code 5214.  

Several other diagnostic codes potentially apply to 
disabilities of the elbow, forearm and wrist. Limitation of 
flexion of the minor forearm to 90 degrees, or limitation of 
extension of the minor forearm to 75 degrees, warrants a 20 
percent evaluation. Diagnostic Codes 5206 and 5207.  
Limitation of extension of either forearm to 100 degrees and 
extension to 45 degrees warrants a 20 percent evaluation.  
Diagnostic Code 5208.  Impairment of either flail joint 
consisting of joint fracture with marked cubitus varus or 
cubitus valgus deformity or with un-united fracture of the 
head of the radius warrants a 20 percent evaluation.  
Diagnostic Code 5209.  Nonunion of the minor radius and ulna 
with false flail joint warrants a 40 percent evaluation.  
Diagnostic Code 5210.  Impairment of the minor ulna 
consisting of nonunion in the upper half, with false movement 
and nonunion in the lower half, warrants a 20 percent 
evaluation.  Diagnostic Code 5211.  Impairment of the minor 
radius consisting of nonunion in the lower half with false 
movement and nonunion in the upper half warrants a 20 percent 
evaluation.  Diagnostic Code 5212.  Impairment of pronation 
of the minor forearm is evaluated as 20 percent disabling 
when motion is lost beyond the last quarter of the arc, and 
the hand does not approach full pronation.  Diagnostic Code 
5213.  Normal forearm range of motion is from zero degrees to 
80 degrees and forearm supination is from zero degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

In support of this conclusion, the Board notes that, clinical 
examinations in recent years have failed to show any 
appreciable limitation of motion of the left wrist, the 
veteran continues to complain of pain, pain on use, stiffness 
and occasional swelling.  In September 1998 medical records 
show that he was diagnosed with degenerative joint disease of 
the both wrists with the use of a brace.  In April 1999, the 
veteran reported problems with pain and swelling in the left 
wrist; he also noted that the left wrist lacked endurance and 
fatigued easily.  He was told that a wrist fusion was 
required.  In February 2001, the veteran reported difficulty 
holding a cup in his left hand.  On VA examination in 
November 2002, there was wrist pain at the end of all 
movements; he was diagnosed with residual arthritis of the 
wrist.  It is the Board's judgment that, when considering the 
veteran's history of recurrent symptoms, to include pain and 
pain on use, the treatment he has received, to include 
analgesics and a brace, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202., dorsiflexion 
of the wrist more nearly approximates less than 15 degrees.  
Accordingly, a 10 percent rating is warranted under Code 5215 
from the time of the initial grant of service connection.  As 
there is no ankylosis of the left wrist, a higher rating is 
not warranted under Code 5214.  Further, as there are no 
complications of the fracture or any forearm or elbow 
involvement, there are no other rating criteria applicable.  
Thus, the assignment of an original rating of 10 percent, but 
no more than 10 percent, is warranted for the veteran's left 
wrist disorder.  As the degree of disability remained 
essentially the same during he period of time in question, a 
staged rating is not indicated.  Fenderson, supra.  

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with her 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  

E.  Right hip disorder.

1.  From November 29, 1990 to November 12, 2002.

The veteran has been rated under Diagnostic Code 5253, which 
governs ratings for impairment of the hip.  Under Diagnostic 
Code 5253, limitation of rotation of the thigh, cannot toe-
out more than 15 degrees with the affected leg, warrants a 10 
percent disability evaluation.  Additionally, limitation of 
adduction of the thigh, cannot cross legs, also warrants a 10 
percent disability.  A 20 percent disability evaluation 
contemplates limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  The Board has considered all 
relevant diagnostic codes in the VA's Schedule for Rating 
Disabilities.  

In this case, the medical evidence of record, during the 
period in question, shows that the veteran's right hip 
disorder was not productive of any limitation of motion or 
painful motion.  Although the veteran reports that he had 
pain in the right hip, a June 1996 x-ray study reported 
normal hip joints.  In addition, there was no tenderness, 
swelling, or any significant abnormal findings in the right 
hip.  In sum, although a subsequent VA examination in August 
1997 revealed diagnostic evidence of degenerative arthritis 
of the right hip, there was no functional impairment of right 
hip.  The Board is aware that the veteran is competent to 
report that he has pain.  However, the Board is under an 
obligation to weigh the veteran's lay statements against 
other evidence contained in the file.  The Board concludes 
that information provided by a skilled examiner is more 
probative than unsupported statements advanced in support of 
claim for monetary benefits.  

Pursuant to Diagnostic Code 5253, during the above noted 
period, the veteran did not meet the criteria for a 
compensable rating as no limitation of motion was 
demonstrated on examination during the period in question.  
Pursuant to Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  In this case, as noted, neither limited nor painful 
motion was demonstrated.  In addition, the right hip only 
involved one major joint.  As such, a compensable rating is 
also not warranted under Diagnostic Code 5003.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit any additional functional loss due to his left hip 
arthritis. Pain, weakened movement, fatigability, and/or 
incoordination have not been objectively demonstrated.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40 or 4.45 do not provide 
a basis for a higher rating.  

Accordingly, a compensable rating is not warranted in this 
case.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.  

2.  EFFECTIVE NOVEMBER 13, 2002.

The Board has reviewed the evidence of record with respect to 
this claim, and initially notes that while clinical findings 
do not actually reveal compensable loss of motion of the 
right hip, the RO has properly considered the veteran's 
noncompensable right hip limitation of motion and granted a 
10 percent evaluation for pain under an appropriate 
diagnostic code, namely 38 C.F.R. § 4.71a, Diagnostic Code 
5253.  As was noted above, Diagnostic Code 5253 provides a 20 
percent evaluation for inability to abduct more than 10 
degrees, and such limitation has not been demonstrated by the 
evidence of record.  

Moreover, the criteria for a 20 percent rating under 
Diagnostic Code 5252 is not met since flexion of the left 
thigh is not limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Thus, entitlement to an evaluation in 
excess of 10 percent based on limitation of motion of the hip 
is clearly not demonstrated.  See 38 C.F.R. § 4.71a, Plate II 
(2001).  

A 10 percent rating is not warranted under Diagnostic Code 
5255, either, as the evidence does not demonstrate malunion 
of the femur, and there is no evidence of a flail hip joint 
for application of Diagnostic Code 5254.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5254 and 5255.  

In summary, the Board finds that the RO liberally construed 
the record to demonstrate a basis for a 10 percent evaluation 
based primarily on the veteran's subjective complaints of 
pain on motion and reported interference with daily activity.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
a right hip disorder.  


F.  Left hip disorder.

The veteran's left hip disorder is evaluated under criteria 
in the VA Schedule for Rating Disabilities for impairment of 
the thigh.  Under Diagnostic Code 5252, limitation of flexion 
of the thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Under 
Diagnostic Code 5253, limitation of rotation of the thigh, 
cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  

Based on the examination reports of record, a compensable 
rating is not warranted currently for the service-connected 
left hip disorder because no arthritis or other right hip 
pathology was shown to be present.  With regard to whether a 
"stage" rating should be assigned, the Board notes that, 
although the veteran expressed pain on motion of the left 
hip, the records have not revealed any significant limitation 
of rotation of the thigh, such that the veteran could not 
toe-out more than 15 degrees, and no evidence of limitation 
of abduction of the thigh such that motion was lost beyond 10 
degrees.  Therefore, the service-connected left hip disorder 
did not reflect a degree of disability warranting a 
compensable rating in 1990, 1996, or on most recent 
examinations in 2001 and 2002; therefore, a staged rating is 
not for application here.  Rather, the preponderance of the 
evidence is against the claim for a compensable initial 
rating and the noncompensable rating assigned is appropriate 
for the degree of disability resulting from the service-
connected left hip disorder.  


ORDER

Entitlement to an effective date prior to March 4, 1999 for 
the grant of service connection for major depressive disorder 
is denied.  

Entitlement to a 70 percent evaluation for major depressive 
disorder, for the period from March 4, 1999 through February 
4, 2001, is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

The claim of entitlement to an evaluation in excess of 70 
percent for major depressive disorder for the period 
beginning on February 5, 2001 is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of right knee injury with total knee replacement is denied.  

Entitlement to an initial compensable rating for internal 
derangement of the left knee, from June 14, 1991 to February 
28, 1994, is denied.  

An initial rating of 10 percent for internal derangement of 
the left knee from March 1, 1994 to August 7, 1999 is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

Entitlement to a  rating in excess of 30 percent, for 
internal derangement of the left knee, beginning on November 
1, 1999, is denied.  

Entitlement to a 10 percent evaluation for a left wrist 
disorder, for the period from November 29, 1990 to November 
12, 2002, is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for a left 
wrist disorder, beginning November 13, 2002, is denied.  

Entitlement to an initial compensable evaluation for a right 
hip disorder, from November 29, 1990 to November 12, 2002, is 
denied.  

Entitlement to a rating in excess of 10 percent for a right 
hip disorder, beginning November 13, 2002, is denied.  

A compensable rating for degenerative arthritis of the left 
hip is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

